Order entered October 13, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00512-CR

                         HILARIO SANTIAGO-BATISTA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-82818-2016

                                             ORDER
       We REINSTATE this appeal.

       When appellant’s brief was not filed, we abated for a hearing in the trial court. On

October 10, 2017, the trial court’s findings and recommendations were filed. We ADOPT the

trial court’s findings that (1) appellant wishes to pursue this appeal, (2) appellate counsel has

been diligent in all other matters but confused this case with another and believed the record had

not yet been filed, and (3) counsel will prepare and file a brief within fourteen days.

       We ORDER appellant’s brief filed within FOURTEEN DAYS of the date of this order.



                                                       /s/    LANA MYERS
                                                              JUSTICE